FILED
                                                                     United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                         Tenth Circuit

                            FOR THE TENTH CIRCUIT                           April 20, 2017
                        _________________________________
                                                                         Elisabeth A. Shumaker
                                                                             Clerk of Court
BYRON TYROME TODD,

      Petitioner - Appellant,

v.                                                         No. 17-1079
                                                  (D.C. No. 1:16-CV-02363-LTB)
RICK RAEMISCH, Executive Director of                         (D. Colo.)
D.O.C.; CYNTHIA COFFMAN, the
Attorney General of the State of Colorado,

      Respondents - Appellees.
                      _________________________________

            ORDER DENYING CERTIFICATE OF APPEALABILITY*
                   _________________________________

Before LUCERO, O’BRIEN, and MORITZ, Circuit Judges.
                  _________________________________

      Byron Todd, a state prisoner proceeding pro se, seeks a certificate of

appealability (“COA”) to challenge the denial of his 28 U.S.C. § 2254 motion. We

deny a COA and dismiss the appeal.

                                             I

      On September 2, 2016, Todd was sentenced in Colorado state court, following

his conviction for failing to register as a sex offender. On October 11, 2016, he filed

a direct appeal to the Colorado Court of Appeals. While his direct appeal remained

pending, Todd filed the present federal habeas petition challenging his conviction.

      *
         This order is not binding precedent, except under the doctrines of law of the
case, res judicata, and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
The district court dismissed the petition without prejudice as premature. Todd now

seeks a COA from this court to appeal that decision.

       We may issue a COA only if Todd can show “that jurists of reason would find

it debatable whether . . . the district court was correct in its procedural ruling.” Slack

v. McDaniel, 529 U.S. 473, 484 (2000). Because Todd’s direct appeal remains

pending, no reasonable juror could debate the district court’s conclusion. See

Carbajal v. Lynn, 640 F. App’x 811, 813 (10th Cir. 2016) (unpublished) (“[I]t would

be premature to address Carbajal’s . . . challenge to his Denver County convictions

while his direct appeal remains pending.”); Sherwood v. Tompkins, 716 F.2d 632,

634 (9th Cir. 1983) (“When . . . an appeal of a state criminal conviction is pending, a

would-be habeas corpus petitioner must await the outcome of his appeal before his

state remedies are exhausted . . . .”).

                                            II

       For the foregoing reasons, we DENY a COA and DISMISS the appeal.

Todd’s motion to proceed in forma pauperis is GRANTED.


                                             Entered for the Court


                                             Carlos F. Lucero
                                             Circuit Judge




                                            2